Name: 2006/510/EC: Council Decision of 11 July 2006 appointing a Spanish full member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-07-22; 2007-03-16

 22.7.2006 EN Official Journal of the European Union L 200/6 COUNCIL DECISION of 11 July 2006 appointing a Spanish full member of the Committee of the Regions (2006/510/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a full member of the Committee of the Regions has become vacant following the resignation of Mr Francisco JosÃ © VÃ ZQUEZ VÃ ZQUEZ, HAS DECIDED AS FOLLOWS: Article 1 Mr Heliodoro GALLEGO CUESTA, Mayor of Palencia, is hereby appointed a full member of the Committee of the Regions in place of Mr Francisco JosÃ © VÃ ZQUEZ VÃ ZQUEZ for the remainder of his term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 11 July 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 56, 25.2.2006, p. 75.